Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1 and 7-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Applicant’s amendments to the Drawings in the submission filed 12/23/2021 were deemed sufficient to overcome the outstanding objections, now withdrawn herein.
Applicant’s amendments to the claims were also deemed sufficient to overcome the outstanding 112(b) indefiniteness rejections, now withdrawn herein. 
In the Non-Final Rejection, Examiner indicated allowable subject matter in claim 6. Applicant has incorporated all the subject matter of previous claim 6, as well as previous intervening claims 3 and 5, placing the application in condition for allowance herein. Below is a statement regarding the patentable subject matter of the claimed invention, as elucidated in the previous office action. 
Stevens discloses enhanced adjustment device (Col. 6, lines 7-11)
for a spindle (22) of a grinding machine (see Col. 3, lines 44-48) for machining flat sheets (wherein Examiner recognizes this language as intended use of the workpiece to be operated on)
applied to a motorization assembly (please refer to the energizing of valves and electrical energy lines in order to impart movement and rotation, see Col. 5, lines 53-58 and Col. 6, lines 1-6 and 61-67) used to motorize a grinding tool (Col. 3, lines secured to the spindle slidably constrained to a support structure of said grinding machine by way of a guide (see wheel slide 20 on base 10, see also Col. 3, lines 38-45) comprising: 
a transmission shaft (24) adapted for indirectly connecting the enhanced adjustment device 
an angular gear box (see wheel feed means and train of gears, see Col. 4, lines 17-28; please also refer to Figures 2-4 of Alvord ‘360) coupled with said transmission shaft, 
a shaft (52), a sleeve (127) coaxial with the shaft and slidable along an axis of the shaft; 
wherein the enhanced adjustment device is adapted for enabling and disabling an automatic and manual incremental displacement of said grinding tool with respect to an edge of a flat sheet for compensating for the wear of said tool (please see hand feed wheel 45; see also Col. 4, lines 17-28 and Col. 6, lines 7-11 and 24-39), 
wherein the sleeve (piston 127) is adapted to be automatically or manually operated, with respect to a shaft (52; see Col. 6, lines 44-52 disclosing that piston 127 is slidably mounted and coaxial with shaft 52, and that piston 127 is sleeved over plunger 132); wherein the shaft is coupled with the transmission shaft (24) of the guide by means of a first wheel which couples with a second wheel of the transmission shaft (please refer to gear train and gear 51 supported on a hub of worm gear 116, wherein gear 116 is keyed to shaft 52; see Col. 6 lines 40-61; wherein wheel feed compensating mechanism 115 is mounted on gear 51 and serves to operatively . 
Stevens also discloses a box (base 10) and a motor (M), and that the motor drives the shaft (52) into rotation by way of a further shaft (see elements 132, 133) arranged internally and coaxially to an axial cavity of the shaft (see Col. 6, lines 43-61 and Col. 4, lines 9-11 and 17-28).
However, claim 1 currently recites subject matter which would critically alter the actuating mechanism of the compensation means (115) which uses a rack piston (127), stop plunger (132), stop screw (133), shaft (52) and gears for imparting a rotational and translational movement. The recitations of wherein the shaft comprises at least one through opening formed on the lateral surface of the shaft, and in that the further shaft comprises at least one pocket formed on the outer lateral surface in correspondence with the through opening and developing in the thickness of said further shaft according to a radial direction, said through opening and pocket defining a seat for accommodating a sphere suitable for making said shaft rotationally integral with said further shaft would require extensive modification that would be considered hindsight in light of the prior art’s functional capabilities, including hindering the ability to perform quintessential operations. This reconstruction would be considered hindsight and nonobvious to one having ordinary skill in the art before the effective filing date of the claimed invention. 
For the above reasons, the application is now considered in condition for allowance, issued herein. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723